Two questions were submitted to this Court:
1. Whether a sale, under these circumstances, can bind the land in dispute.
2. Whether the court did right in submitting the case to the jury, or ought to have nonsuited the plaintiff.
The sheriff's sale, under the circumstances of this case, did bind the land; but they also deem it regular that the plaintiff in ejectment, who claims under a sheriff's sale, shall establish a title in him against whom the execution issued. A new trial was therefore awarded.
NOTE. — See King v. Featherston, 20 N.C. 259; Gorham v. Brenon,13 N.C. 174; Phelps v. Blount, ibid., 177; Sikes v. Basnight, 19 N.C. 157, and Quaere.